Citation Nr: 1226266	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of prostate surgery, as a result of Department of Veterans Affairs (VA) medical treatment in July and August 1994 and August 2004.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran served on active duty from a May 1951 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was last before the Board in January 2011 at which time it was remanded for further development.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's urinary incontinence is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment in July and August 1994, or an event not reasonably foreseeable.

2.  The Veteran does not have an additional disability as the result of his August 2004 implantation of an inflatable penile prosthesis performed at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery, as a result of VA medical treatment in July and August 1994 and August 2004, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 17.34 (1994); 38 C.F.R. §§  3.361, 17.32 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2009.  

VA has obtained the Veteran's VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the questions at hand.  The Veteran's service treatment records have not been obtained and have been formally found as unavailable and destroyed in the 1973 fire at the National Personnel Records Center (NPRC); however, these records are irrelevant as they pre-date the events forming the basis of the present claim.  38 C.F.R. § 3.159 (c)(1).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204.  The Veteran's claim was filed after October 1, 1997, and the amendments apply to the present claim.  See VAOPGCPREC 40-97 (Dec. 31, 1997).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).
Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

Under the regulations regarding informed consent in effect at the time of the Veteran's July 25, 1994, prostatectomy, to the maximum extent practicable, all patient care furnished under title 38, United States Code, was to be carried out only with the full and informed consent of the patient or subject or, in appropriate cases, a representative thereof.  In seeking such consent, the practitioner who had primary responsibility for the patient or who would be performing the particular procedure or providing the treatment must have informed the patient in language understandable to the patient (or where appropriate, the patient's representative) of the nature of a proposed procedure or treatment, as well as of the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results of nothing is done.  The patient was to be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely and without any coercion for performance of a procedure or course of treatment, as well as the opportunity to withhold or revoke such permission at any time without prejudice.  38 C.F.R. § 17.34(b) (1994).

Under the VA regulations currently in effect and applicable to the Veteran's August 2004 surgery, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

The Veteran claims that he has an additional disability under the provisions of 38 U.S.C.A. § 1151 as the result of prostate surgery and related treatment by VA in July and August 1994.  He also asserts that he has an additional disability as the result of the implantation of a penile prosthesis by VA in August 2004.

1994 Prostatectomy

As noted above, the Veteran underwent a radical retropubic prostatectomy at a VA facility on June 25, 1994.  A pre-operative note dated July 22, 1994, notes that a Chief Resident reviewed the Veteran's options again, as well as the risks associated with his upcoming surgery.  The note documents that attempted nerve sparing was discussed and that the Veteran wished to proceed.  A pre-operative note dated July 23, 1994, documents that the Veteran was "[i]informed of possible post-operative complications" and that he was "asking appropriate questions" and was "very receptive to information."  

The Veteran particularly claims that he has residual urinary incontinence from this surgery.  The available medical evidence clearly shows that the Veteran has urinary incontinence.  See e.g. April 6, 2001, VA treatment note.  Thus, there is no question of whether there is any additional disability.  Moreover, informed consent was clearly provided to the Veteran in accordance with the applicable regulations.  38 C.F.R. § 17.34 (1994).  The remaining issue is whether VA is at fault.  

In furtherance of substantiating his claim, VA obtained a medical opinion on the question of fault in October 2009 based on a review of the claims file.  The examiner outlined the history of surgery, noted above, as well as the fact that the Veteran had been informed of post-operative complications, particularly noting that nerve sparing had been discussed at that time.  The examiner noted that over time the Veteran a had had little urine control and wore pads, needing to change them often.  

In terms of the actual operative report, the examiner noted that it appeared great effort was placed into the nerve sparing portion of the 1994 prostatectomy.  The examiner remarked that it appeared that the procedure was complicated, although urology personnel did as much as they could to provide abundant nerve sparing technique.  The examiner noted that the procedure was difficult to perform. 

The examiner explained that it was well-known in the medical literature, and amongst many cases, where frequently, urinary control is somewhat difficult after a prostatectomy, and thus the necessity for informed consent.  The examiner remarked that patients were always told that urinary control may be an issue after a prostatectomy and that this was a common complication as a residual.  The examiner felt that this case appeared to be no different.

Accordingly, the examiner concluded that they could not find any straying from any current medical guidelines or any "straying from his procedure that he had performed in 1994."  The examiner explained that the Veteran appeared to have suffered from a complication of his prostatectomy that occurred in the general population.  The examiner concluded that any such additional disability was therefore not due to any carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing medical care in connection with the Veteran's 1994 prostatectomy.  

Initially, the Board notes that, in order for the claim to succeed, it must be shown that the Veteran has additional disability.  In this regard, it is clear that following the Veteran's surgery he developed urinary incontinence related thereto.

Although the Veteran may have an additional disability manifested by urinary incontinence, it has not been shown by competent and probative evidence that this resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  There is no competent probative evidence that VA erred in conducting the surgery as the Veteran asserts.  In fact, the operative report in conjunction with the VA examiner's opinion clearly indicates that VA committed no fault.  Even if this assertion were supported by the record, the Veteran is not competent to assert that there was a medical error.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Significantly, in the case at hand, there exists no competent and probative evidence of record that points to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital and/or medical treatment.

Moreover, the Veteran's urinary incontinence following a radical retropubic prostatectomy is an event reasonably foreseeable.  Indeed, the record reflects that, prior to the August 1994 surgery, the Veteran was informed that this surgery involved this risk and that an attempt at nerve sparing would be made to avoid this consequence.  The October 2009 VA opinion clearly states that this is a common consequence of a prostatectomy.  Under these circumstances, the Board finds that the Veteran provided informed consent and that any additional disability, particularly urinary incontinence, was an event reasonably foreseeable.

Based upon the evidence of record, the Board finds entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifested by urinary incontinence a result of VA treatment in 1994 is not warranted.  Gilbert, supra.

August 2004 Penile Implant

Of record is an April 21, 2003, VA treatment note regarding a follow-up on elevated PSA and erectile dysfunction.  The note documents that the Veteran's Caverject injections were not effective in treating his erectile dysfunction and that the Veteran was interested in the placement of an inflatable penile prosthesis (IPP).  

An April 20, 2004, VA urologic clinic not documents that the Veteran had had problems with erectile dysfunction since his prostatectomy in 1994.  In this regard, he had received various treatments and was then using injection therapy.  He related that he was able to obtain erections satisfactory for intercourse, but that he experienced penile pain with the injection therapy.  He expressed interest in the past for having an IPP and was noted to have undergone preoperative evaluation and psychological clearance for the procedure.  

A May 2004 urology note documents that the Veteran then underwent flexible cystoscopy, which ruled out bladder neck contracture.  In regards to erectile dysfunction, the note documents that the placement of an IPP was discussed and that the Veteran had been provided a videotape regarding the procedure, which he had yet to view. 

An August 30, 2004, VA history and physical examination notes that the Veteran had been approved for an IPP.  The note documents that the Veteran received a physical examination and that the IPP was to be performed that day.  The note does not document any informed consent, however, and no signed consent appears within the record.

The operative report, dated August 30, 2004, notes that the IPP surgery was performed.  The note documents that the Veteran tolerated the procedure well.  He was discharged to his home the next day with instructions not to inflate the penile prosthesis or have intercourse for 6 weeks.  

A September 2004 VA urology clinic note documents that the Veteran was then 2 weeks status-post placement of a 3 piece IPP, which was accomplished without difficulty.  The Veteran's sutures were removed at that time.  

An October 2004 VA urology note documents a complaint of significant pain secondary to a partial inflation of the device and irritation of the glans secondary to the penis sticking out into his clothing and being very difficult to ambulate.  Examination showed that the Veteran had a well-healed incision and that the scrotum had some slight rubor on the right side.  There was no evidence of acute inflammation or infection.   Otherwise, the phallus and the glans appeared normal.  The prosthesis was partially inflated and was manually decompressed while pressing the deflate button on the pump.  The prosthesis appeared to go down fairly well and did not seem to have significant auto inflation following monitoring for a few minutes.  The Veteran was advised to continue to try to manually deflate and keep the penis deflated.

An October 2004 VA urology note documents that the Veteran had been seen a few weeks prior due to having some problems with over-inflation of the prosthesis.  The Veteran related that he had been keeping the prosthesis deflated, but complained of some discomfort on the tip of his penis from rubbing on his underwear.  He was then able to inflate and deflate the prosthesis without any problems.  His incision was well-healed and the pump was easily palpable. 

A May 2005 VA urology note documents the Veteran's IPP in August 2004.  In this regard, at this time, the Veteran related that the IPP was finally comfortable enough for him to use and he had no complaints with it at the time.  

An October 2008 VA urology clinic note documents that the Veteran related that the IPP was working, but that he had lately noticed some irritation to the right distal end of the penis and that he had trouble getting the prosthesis to go down completely.  He related that it took about 20 minutes for the prosthesis to deflate completely.  He stated that over a week, he would get a recurrence of an inflation on its own.  He denied any infection.  

Physical examination at this time revealed mild irritation to the end of the penis on the right side after palpation; however, palpation was noted to be tender as well.  After consultation with another physician, it was felt that there was a possibility of erosion.  He underwent cystoscopy, which was apparently normal. 

A review of the record discloses that on March 6, 2009, the Veteran presented to the Valley Baptist Medical Center with a complaint that the distal end of his IPP had eroded his penis, with an onset of symptoms 2 days prior.  Examination resulted in an assessment of malfunctioning penile implant now visible inside the urethra.  The Veteran was admitted and the IPP was surgically removed.  He tolerated that procedure well and without complications.  

A May 2009 VA urology clinic note reflects that the Veteran then presented for a follow-up of adenocarcinoma of the prostate with recent removal of penile prosthesis.  The note documents that at the Veteran's last VA visit that there was some evidence of inflammation and erosion was suspected; however, cystoscopy was basically within normal limits.  The note documents that the Veteran was noted to have erosion in March 2009, with removal of the IPP.  Physical examination showed no costovertebral angle tenderness (CVA) , no abdominal guarding, distention or rebound.  The penis showed that the IPP had been removed.  

A September 2009 urology note documents an identical history and physical examination remained unchanged.  Inter alia, status-post removal of IPP and "[t]he patient has healed" was assessed.  

When this matter was last before the Board, inter alia, it was remanded to obtain a VA opinion to particularly address the August 30, 2004, penile prosthetic implantation surgery as the October 2009 VA examination did not do so.  In March 2011 such an opinion was obtained with full review of the claims file. 

The opinion notes that the examiner was asked to address whether the Veteran indeed had an additional disability related to the August 2004 procedure and, if so, whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on VA's part or from an event not reasonably foreseeable.  The examiner outlined the Veteran's history of prostatectomy and the placement of a penile prosthesis in 2004 as the result of associated impotence.  

In regards to the penile prosthesis, the examiner outlined that the Veteran appeared to have some difficulties with the prosthesis over time and that auto inflation may have been an issue.  The examiner remarked that they had reviewed all urological notations associated with this issue and remarked that close follow-up was provided.  After some time, the examiner remarked, the Veteran was able to operate the device without difficulty and that when he had complaints about it, proper care was provided.  The examiner noted that the Veteran underwent cystoscopies, especially when complaints of the device was a concern, but that these tests turned out to be normal and that each time he had a complaint, proper care was provided.  The examiner noted the removal of the device in 2009 due to erosion, but that prior to that any erosion possibilities were not noted by the urologists.  The examiner remarked that this was an unfortunate complication that was not predictable.  

In conclusion, the examiner concluded that the Veteran did have an additional disability as the result of the care provided to him in August 2004, because even though the penile prosthesis was difficult to use for some time after placement, the Veteran was "finally able to use it properly, auto inflation appeared to be an issue, he was complaining of discomfort associated with it, proper care was performed frequently and proper investigations were performed, he was reassured, but then in 2009, during a heart issue, the record stated it had to be removed because of a possible urethral erosion."  The examiner therefore concluded that the additional disability was due to an event that was not reasonably foreseeable.  However, the examiner found no evidence of carelessness, negligence, lack of proper skill, error in judgment or any other instance of fault of VA's part in providing urologic care to the Veteran.  The examiner further remarked that "[i]n fact, when [they] reviewed all documentation, [the Veteran] has had very easy access to all VA facilities, all of his complaints have been attended to in a very timely fashion, and the care provided to him has been exemplary ... ."  Accordingly, the examiner concluded that "the additional disability due to the penile prosthesis came from an event not reasonably foreseeable."  

In May 2011 the same VA examiner entered an addendum at the RO's request for clarification as to the nature of the additional disability as the examination report was somewhat vague on this question.  In this regard, the examiner explained that in his initial opinion he originally thought there was an additional disability based on a review of the records.  However, based on further review, the examiner concluded that there did not appear any additional disability.  The examiner explained that the Veteran's disability from prostate cancer was erectile dysfunction, that he had a pump placed with many difficulties therewith and that he suffered from some urethral erosion that required that the device be removed.  However, the examiner remarked, based on a review of the claims file those erosions had healed.  Accordingly, the examiner concluded that they could not find any additional disability that the Veteran had secondary to the pump placement and subsequent removal.  The examiner concluded that their opinion was thus changed to state that there was no specific additional disability related to the August 2004 procedure.  

The Board acknowledges that the record fails to reflect that signature consent was obtained for the Veteran' s August 30, 2004, IPP surgery, which obviously required the use of sedation and/or anesthesia.  38 C.F.R. § 17.32(d).  However, despite this deficiency, in order to substantiate the claim there must be an additional disability resulting from the surgery.  

In regards to the Veteran's claimed additional disability of penile erosions, the Board notes that he did indeed sustain an erosion of the penis related to his IPP, but the most probative evidence of record shows that the Veteran's penile erosions healed following removal of the IPP.  Therefore, regardless of any lack of informed consent or fault on VA's part, the absence of a current additional disability precludes the award of benefits under 38 U.S.C.A. § 1151.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Moreover, his urinary incontinence is not attributable to this procedure as the competent evidence of record clearly indicates this is a residual of the prostatectomy, addressed above.  To the extent that the Veteran seeks to attribute his urinary incontinence to the August 2004 procedure, he is clearly not competent, as a layperson, to do so.  Jandreau, supra.  As noted, there is substantial medical evidence of record establishing that urinary incontinence is a common residual of the treatment he received for prostate cancer, and the March 2011 VA examiner specifically found that there was no additional permanent disability resulting from the complications that occurred following placement of the penile implant.  Accordingly, the claim cannot be substantiated on these grounds.  

The Board acknowledges that the March 2011 examiner initially felt that there was additional disability manifested by erosion of the penis.  However, upon further review in May 2011 that examiner concluded that the Veteran had no current erosions or any additional permanent disability related to the IPP.  Although this opinion was not based upon an examination of the Veteran, the Board notes that the record indeed supports this conclusion, as shown by the VA urology note documenting that the Veteran had fully healed in this regard.  Accordingly, the examination is adequate.  Barr, supra.; Stefl, supra. 

Based upon the evidence of record, the Board finds entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of August 2004 surgery is not warranted.  Gilbert, supra.


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of prostate surgery, as a result of Department of Veterans Affairs (VA) medical treatment in July and August 1994 and August 2004 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


